Citation Nr: 1139007	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  08-18 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence was received to reopen a claim of entitlement to service connection for residuals of a low back injury.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel




INTRODUCTION

The Veteran had active service from September 1960 to September 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and March 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for bilateral hearing loss and his request to reopen the claim of entitlement to service connection for residuals of a low back injury.

For the reasons explained below, the issues of entitlement to service connection for bilateral hearing loss, and for residuals of a low back injury are REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  A claim for entitlement to service connection for a low back condition was denied in a January 1998 Board decision. 

2.  Evidence received since the January 1998 Board decision regarding the claim for service connection for a low back condition relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a low back injury.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's claim for entitlement to service connection for residuals of a low back injury.  As such, no discussion of VA's duties to notify and assist is necessary as to this aspect of this service connection claim.

Petition to Reopen Previously Denied Claims 

The Veteran's claim of entitlement to service connection for a low back injury was denied by way of an April 1996 rating decision.  The Veteran perfected an appeal and the Board, by way of a January 1998 decision, also denied the claim.  As there was no timely appeal, the Board's January 1998 denial is final.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.1100 (1997).  Therefore, new and material evidence is required to reopen the claim. 

Generally, a claim that has been denied may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

"New and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. 
§ 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110   (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only needs to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Service connection for a low back condition was denied by the Board in January 1998, because there was no medical evidence establishing that the Veteran's low back condition had its onset in service.  The evidence considered at the time of the January 1998 Board decision included service treatment records dating between 1960 and 1963, hearing transcripts from the November 1996 RO hearing and the September 1997 Travel Board hearing, and the reports following December 1995 VA spine and general medical examinations.  These records, but for the service treatment records, consistently show the Veteran's report of an in-service parachute accident that injured his back.  There was no evidence of his accident in the service treatment records.

The evidence received since the January 1998 Board decision includes the Veteran's VA outpatient treatment reports dated from December 1997 to January 2009; August 1993 and February 1999 private treatment reports.  

Of particular importance within the records received by VA since the 1998 Board decision are an August 1993 and February 1999 private treatment notes.  In August 1993, a private orthopedic physician submitted a statement in relation to an apparent work-related injury claim.  In that report, the physician discussed a 1992 accident during which the Veteran was injured when a stairway collapsed.  The orthopedic doctor made a note that the injury was "materially and substantially worse due to the pre-existing degenerative changes."  This lends support to the notion that the Veteran's back was, in fact, injured in some fashion prior to the 1992 work injury.  In a February 1999 treatment record, the assessment following physical examination was chronic low back pain secondary to injury while in the Army and secondary to later reinjury.  As noted above, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus, 3 Vet. App. at 513.   

In light of the above, the Board finds the evidence is new, in that the evidence was not previously of record.  The evidence is also material, as it addresses the possibility that the Veteran's back pain is related to a period of active service.  As new and material evidence has been received, the claim for service connection for residuals of a back injury is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for residuals of a low back injury is reopened, and to this extent only the appeal is granted.


REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claim for entitlement to service connection for bilateral hearing loss and entitlement to service connection for residuals of an injury to the low back on the merits.

Under 38 C.F.R. § 3.159(c)(2), VA has a duty to assist the Veteran in obtaining records held by a Federal department or agency.  Service personnel and treatment records fall within this duty to assist.  A review of the claims folder reveals that in June 2009, in lieu of a hearing, the Veteran underwent an informal hearing conference with the RO, after which the RO submitted a memorandum into the record.  At the informal conference, the Veteran stated that after his period of active service, he reported to the Reserves, but "was told not to come back due to injury."  He was apparently discharged from the Reserves in August 1966.  There is no evidence in the record that the RO, following this informal conference, attempted to obtain the Veteran's Reserve service records.  Thus, a remand is necessary prior to the adjudication of the back claim, as such records could potentially substantiate that a back disability existed close in time with the Veteran's service.

A review of the service treatment records reveals that the Veteran entered service with a diagnosis of thoracic lumbar scoliosis, non-disabling.  See September 1960 entrance examination.  The Veteran's DD Form 214, as noted above, does confirm that he was a parachutist in service; thus, it may be presumed that he experienced parachute jumps during active service.  Also, 10 days prior to his discharge from service, he was involved in a motor vehicle accident.  A September 1963 clinical note shows that he reported low back pain beginning the day after the accident.  

In many of the treatment records following service, the in-service incident reported by the Veteran was noted.  He reported an in-service parachuting accident to a VA physician in February 1996, October 1997, February 1999, May 2000, March 2008, and December 2008.  And, again, he suggests that in 1966 he was discharged from the Reserves due to this disability.  

The Veteran has not been afforded a thorough VA spine examination to assess the nature of the current lumbar spine disability and to obtain an opinion as to the relationship of any current low back disability to service.  There has been no opinion as to whether there is a current lumbar spine disability that was caused by in-service parachute jumps or by a 1963 automobile accident, or whether there was a preexisting thoracolumbar scoliosis that was aggravated by any event of service.  As such, remand for a VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

With respect to the hearing loss claim, the Veteran was most recently afforded a VA audiological examination in July 2009.  The examiner reviewed the claims folder, confirmed the diagnosis, and rendered a negative nexus opinion.  In the opinion, the examiner noted that the Veteran's hearing was normal at the time of separation from service; that he has no combat history; and that his post-service history includes many years of occupational noise exposure albeit with ear protection.  "Considering these factors, it is the opinion of this examiner that it is less likely than not that the hearing loss is caused by, or the result of, noise exposure encountered during military service."  

The Board observes that the factors considered in this opinion do not include the crux of the Veteran's claim.  He contends that noise exposure experienced due to weaponry explosive noise during his time with an infantry unit, as well as noise experienced near airplanes as a parachutist, are the basis for his in-service noise exposure.  He has never contended that his hearing loss was due to combat noise exposure, or that it initially manifested during service.  The Veteran's DD Form 214 confirms the Veteran's assignment with an infantry unit, as well as his parachutist expertise.  Also, the service treatment records show that in September 1961 he was struck on the arm with mortar, thus confirming that he experienced the noise of mortar fire during his service.  Because the actual basis for the Veteran's claim was overlooked by the July 2009 VA examiner, a remand is required so that an addendum report may be obtained.

Also, a review of the record reveals that VA outpatient records dating from 1996 to January 2009 are in the claims folder, but none since January 2009.  On remand, ongoing medical records since January 2009 should also be obtained.  38 U.S.C.A. 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  


Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant treatment records from the VA Medical Center in Durham, North Carolina, dating since January 2009.

2.  Request the service personnel records and service treatment records for the Veteran's reserve service through official sources.  If no records are available, the claims file should be annotated to reflect such and the Veteran notified of such.

3.  After the above has been completed to the extent possible, send the Veteran's claims file to the VA audiologist who performed the July 2009 examination, if available.  Following review of the claims file, the audiologist is asked to answer the following question:  Is it is more likely, less likely, or at least as likely as not (50 percent probability) that any current bilateral hearing initially manifested as a result of the Veteran's active service or was otherwise caused by noise exposure during service, to include weapons explosive noise, and/or airplane noise during parachute jumps.  In rendering the opinion, the examiner should provide an explanation as to why the findings of normal hearing at separation from service are significant in determining whether current hearing loss is related to service.  The medical basis for the conclusions reached should be provided.  If an examination is deemed necessary to respond to the question, one should be scheduled.  If the initial examiner is not available, the claims file should be forwarded to another VA audiologist to obtain the requested opinion.

4.  Schedule the Veteran for a VA spine examination by a physician to determine the nature of the Veteran's current low back disability and to obtain an opinion as to its possible relationship to his active service, including parachute jumps in service and/or the August 1963 automobile accident.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted and the results should be reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should provide a diagnosis for any low back disability identified, and then answer the following questions:  
a. Is it is more likely, less likely, or at least as likely as not (50 percent probability) that any current low back disability initially manifested during the Veteran's period of active service or was caused by service to include parachute jumps and the 1963 automobile accident?  In rendering the opinion, the examiner should also discuss the significance of the 1992 work injury with respect to the current low back disorder.  Please provide the medical basis for the conclusions reached.
b. If a current back disability is determined by the examiner to be due to the pre-existing thoracolumbar scoliosis, the examiner should provide an opinion as to whether the preexisting thoracolumbar scoliosis was permanently worsened beyond normal progression by the Veteran's service, to include parachute jumps and the 1963 automobile accident.  Please provide the medical basis for the conclusions reached.

5.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


